DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 13 August 2020 is being considered by the examiner.
3.	Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being obvious over D1: WO 2016/056955 A1 (ERICSSON TELEFON AB LM 14 April 2016 (2016-04014).
	Regarding claims 1 and 10, D1 disclose a method operation at a node in a wireless communication network (page 3, line 12: “The object is according to a first aspect achieved by a method performed in a network node for transmitting data in a wireless network”), the method comprising:
	estimating channels between elements of an antenna array and one or more first wireless communication devices (fig. 3 and page 12, line 6: “At box 11, the base station 2 obtains CSI for UEk, k=I,..., K, of which it has knowledge about.”, CSI being the channel 
	for each subcarriers in the set of subcarriers (each resource block as above, page 9, line 2):
	generating first beamforming precoder values for distributing the signal energy of the device-specific signals across the elements of the antenna array for directional transmission of the device-specific signals, the first beamforming precoder values generated from a channel estimate matrix representing the estimated channels (fig.3 and page 9, line 2: “In each resource block, the base station 2 simultaneously: (1) beamforms to a number K user terminals, UEi,...,UEK, for which it has CSI”);
	generating second beamforming precoder values for concentrating the signal energy of a broadcast signal not targeted to any specific wireless communication device on an assigned one of the elements comprising the antenna array (fig.3 and page 9, line 4: “(2) broadcasts control information aimed at all other user terminals if any in the cell on the unused channel degrees of freedom.  The unused channel degrees of freedom maybe denoted a null space or nullspace of the channel used for the beamforming to the K user terminals” whereby the concentration of the signal energy on an assigned one of the elements is performed by the vector u in box 15 of fig. 3 u=(1-G*(GTG*)-1GT)”), the term TG*)-1GT) and the concentration of the energy is realized by the subtraction from the Identity matrix I of the matrix G*(GTG*)-1GT, which contains values <<1 (closer to 0 for large number of antenna elements M, and K<M), yielding after the subtraction a value closer to 1 for the elements where I=1, while the rest of the elements remain closer to 0, thus achieving a concentration of the energy for the selected antenna element), the second beamforming precoder values being determined from one or more orthonormal basis vectors for the null space of the channel estimate matrix, for attenuation of the broadcast signal in directions corresponding to the directional transmission of the device-specific signals (page 9, line 15 “In the following, the user terminals to which beamforming is performed are denoted “B-terminals”, and all other terminals are denoted “O-terminals”.  The beamforming vectors for the B-terminals are orthogonal to the null space, in which null space control information to O-terminals is broadcast.  Hence, no co-channel interference exists between the terminals.”, implicitly meaning that the broadcast signal is attenuated in the directions corresponding to the directional transmission of the device-specific signal); and
	forming a combined signal for transmission from the antenna array (fig.3, block 14), as a combination of the product of the first beamforming precoder values and the device-specific signals (fig.3, block 13) and the product of the second beamforming precoder values and the broadcast signal (fig.3 block 16); and
	transmitting the combined signals formed for the corresponding subcarriers in the set of subcarriers from the antenna array (page 3, line 18: “and transmitting the 
	The subject-matter of claim 1 therefore differs from this known method in that the method is performed at a subcarrier level instead of at resource block level.
	This has the technical effect that the precoding weights are determined with a finer frequency granularity.  The problem to be solved by the present invention may therefore be regarded as to modify the teaching of D1 to have a finer frequency granularity for the precoding weights.
	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention that a resource block is made of 12 subcarriers in frequency domain (also mentioned in D1 see page 12, line 26, whereby it is obvious to apply the method of D1 at a subcarrier level in order to have a determination of the precoding weights with a finer frequency granularity.
	Allowable Subject Matter
6.	Claims 2-9, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412